Citation Nr: 0529497	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1965 To February 1971.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDINGS OF FACT

The veteran's service-connected post traumatic stress 
disorder (PTSD) is manifested by: dysthymia; euthymic mood; 
good judgment with only fair insight; complaints of sleep 
disturbance and nightmares; requirement for medication; and, 
a Global Assessment of Functioning Scale (GAF) score of 65.   


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 30 
percent rating, and not in excess thereof, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the veteran the required 
notice with respect to his claim for service connection for 
PTSD in a letter dated September 2001.  Upon the grant of 
service connection, the veteran disagreed with the disability 
evaluation assigned.  However, section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate this "downstream" issue.  
VAOGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Thus, the duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. at 187.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded two VA Compensation 
and Pension examinations.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for PTSD was granted by rating action 
dated in June 2003, and a 10 percent disability evaluation 
was assigned effective from April 26, 2001.  The veteran 
asserts that he warrants an initial disability evaluation in 
excess of the currently assigned 10 percent disability 
evaluation.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of a 
disability evaluation following an initial award of service 
connection for PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

In May 2003, a VA Compensation and Pension examination of the 
veteran was conducted.  The veteran reported having sleep 
disturbance and irritability.  Mental status examination 
revealed that the veteran was oriented with a mildly anxious 
mood.  Some concentration problems were noted but appeared to 
be related to performance anxiety on testing.  Impulse 
control was fair to good, with fair ability to abstract and 
poor to fair insight.  The examiner's diagnosis was mild to 
moderate PTSD and a global assessment of functioning (GAF) 
scale score of 68 was assigned.  A GAF score of 61 to 70 
contemplates some mild symptoms (e.g., depressed moo and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well and 
having some meaningful relationships.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. rev., 1994).  

In March 2005, the most recent VA examination of the veteran 
was conducted.  The veteran reported working as a security 
officer at a casino and that he had anxiety about being under 
surveillance at the job, although he did not report having 
any interpersonal difficulties.  He complained of 
hypervigilance and sleep disturbance.  He did not report 
avoidant behavior with respect to his military experiences.  
He indicated that he had few friends, but that he was married 
and could communicate and talk with his wife, but that 
intimate relations with her had suffered.  Mental status 
examination revealed a dysthymic mood, with affect being 
within normal limits.  Some concentration difficulties were 
noted.  However, the veteran had a good ability to abstract, 
good judgment, and fair insight.  The diagnosis was mild to 
moderate PTSD and a GAF of 65 was assigned.  

In June 2005, a hearing was held before the Board pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing the 
veteran testified that he was receiving regular treatment for 
his service-connected PTSD at VA medical facilities.  He 
asserted that the veteran clinical treatment records revealed 
that his PTSD was more severe than was reflected by the 
results of his Compensation and Pension examinations.  The 
veteran testified that he remained married but had few 
friends.  He also reported having difficulty sleeping, but 
also indicated that he was regularly employed as a security 
guard at night at a casino.  He also testified that he had 
depression and that he experienced an anxiety attack daily.  
The veteran and his representative asserted that the 
discrepancy between the severity of the his PTSD as shown by 
the VA Compensation and Pension examination reports and the 
VA psychiatric clinical records could be attributed to the 
veteran being more comfortable with this regular psychiatric 
care provider resulting in the veteran being more inclined to 
trust and "open up." 

The Board has reviewed the veteran's VA clinical treatment 
records.  The VA clinical records reveal that the veteran was 
receiving regular treatment for his service-connected PTSD 
including the prescription of medication.  A June 2004 
treatment record is representative of these treatment 
records.  In the treatment report the veteran indicated he 
was depressed irritable and tense.  He reported being anxious 
and having nightmares, flashbacks, and intrusive thoughts of 
his military service.  He reported concentration and memory 
problems.  The veteran's medication was reviewed and a GAF 
score of 40 was assigned.  A GAF score of 31 to 40 
contemplates "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. rev., 1994).  

Although a GAF of 40 was assigned, both the clinical care 
provider, and the Compensation and Pension examiner in 2005 
indicate that the veteran is regularly employed as a security 
guard at a casino and that he has been successfully married 
for over 17 years.  There is no evidence of impairment in 
reality testing and not evidence of impairment of multiple 
areas of psychological functioning.  As such, the GAF scores 
of 68 and 65 assigned by the Compensation and Pension 
examiners in 2003 and 2005 seem to more accurately reflect 
the level of the veteran's psychiatric functioning.  

The veteran's service connected PTSD is currently rated as 10 
percent disabling under Diagnostic Code 9411.  That rating 
contemplates "occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication."  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 
percent rating contemplates 

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

Id.  A 50 percent rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  Finally a 100 percent rating contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 
 
The evidence supports the assignment of an initial disability 
rating of 30 percent for the veteran's service-connected 
PTSD.  The evidence of record shows that the veteran's PTSD 
has been manifested by dysthymia; euthymic mood; good 
judgment with only fair insight; complaints of sleep 
disturbance and nightmares and the requirement for medication 
to treat his symptoms.  While the veteran reports having 
anxiety attacks daily and having poor interpersonal 
relationships, the evidence shows that he has been regularly 
employed and been married for over 17 years.  The evidence of 
record reveals that the veteran's symptoms more nearly 
approximate the criteria contemplated by a 30 percent 
disability rating.  38 C.F.R. § 4.7 (2004) (where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  As such, an initial disability rating of 30 percent 
is warranted for the veteran's service-connected PTSD.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's PTSD.  The evidence of record does not reveal that 
the veteran has symptoms such as obsessional rituals that 
interfere with his routine activities, near continuous panic 
or depression that affect his ability to function 
independently, spatial disorientation, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's PTSD, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial disability rating of 30 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


